 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 991 
In the House of Representatives, U. S.,

January 19, 2010
 
RESOLUTION 
Commending the University of Virginia men’s soccer team for winning the 2009 Division I NCAA National Championship. 
 
 
Whereas the University of Virginia men’s soccer team won the 2009 Division I national championship, defeating the University of Akron at WakeMed Soccer Park in Cary, North Carolina, on December 13, 2009; 
Whereas the University of Virginia played through 2 sudden-death overtimes and a penalty-kick shootout to defeat the University of Akron; 
Whereas goaltenders Diego Restrepo from the University of Virginia and David Meves from the University of Akron held both teams scoreless through regulation and overtime; 
Whereas Sean Hiller scored the game-winning goal in the penalty kick shootout; 
Whereas goalkeeper Diego Restrepo made 3 saves in regulation, 1 save in the penalty kick shootout, and was named defensive most valuable player of the College Cup; 
Whereas midfielder Jonathan Villanueva earned recognition as offensive most valuable player of the College Cup; and 
Whereas head coach George Gelnovatch led the University of Virginia to its sixth national championship and first since 1994: Now, therefore, be it  
 
That the House of Representatives congratulates the University of Virginia men’s soccer team for winning the 2009 Division I NCAA National Championship. 
 
Lorraine C. Miller,Clerk.
